                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       IN RE PACIFIC FERTILITY CENTER                    Case No.18-cv-01586-JSC

                                   9       LITIGATION
                                                                                             ORDER DENYING DEFENDANTS’
                                  10                                                         MOTIONS FOR A STAY PENDING
                                                                                             APPEAL
                                  11
                                                                                             Re: Dkt. Nos. 203, 208
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs filed this putative class action against Pacific Fertility Center (“Pacific

                                  15   Fertility”), Prelude Fertility, Inc. (“Prelude”), and Chart Industries (“Chart”) alleging various state

                                  16   law claims.1 Pacific Fertility responded by moving to compel arbitration based on the Plaintiffs’

                                  17   fertility services agreement with Pacific Fertility. Prelude, Pacific Fertility MSO, and Chart filed

                                  18   separate joinders likewise moving to compel arbitration. After two rounds of briefing, the Court

                                  19   granted Pacific Fertility’s motion to compel arbitration, but denied Prelude, Pacific Fertility MSO,

                                  20   and Chart’s motions to compel arbitration, and denied the accompanying requests to stay

                                  21   proceedings pending arbitration. (Dkt. No. 192.) Prelude, Pacific Fertility MSO, and Chart have

                                  22   since appealed the denial of their motions to compel arbitration and now move for a stay pending

                                  23   appeal. (Dkt. Nos. 203 & 208.) Having considered the parties’ briefs and having had the benefit

                                  24   of oral argument on June 20, 2019, the Court DENIES the motions to stay. Defendants have

                                  25   failed to demonstrate that their appeals raise serious legal issues or that they face probable

                                  26   irreparable injury absent a stay.

                                  27

                                  28
                                       1
                                         Plaintiffs’ First Amended Complaint added Pacific Fertility MSO, LLC, a Prelude subsidiary, as
                                       a defendant. (Dkt. No. 143.)
                                   1                                               BACKGROUND

                                   2           Pacific Fertility markets and sells egg and embryo cryopreservation services. (Dkt. No. 196,

                                   3   First Amended Consolidated Amended Class Action Complaint (“FAC”) at ¶ 1.2) Cryopreservation

                                   4   involves preservation of tissue using cooling techniques. (Id. at ¶ 1.) Plaintiffs engaged Pacific

                                   5   Fertility’s services to cryopreserve their eggs and embryos between 2010 and 2016, and in doing so,

                                   6   signed Informed Consent Agreements containing arbitration clauses. (Id. at ¶ 4.) In 2017,

                                   7   unbeknownst to Plaintiffs, Prelude took over operation of Pacific Fertility’s egg and embryo storage

                                   8   facilities through its operating subsidiary Pacific MSO. (Id. at ¶ 5.) Prelude operates a national

                                   9   network of egg and embryo long-term freezer storage facilities. (Id.) On March 4, 2018, Prelude

                                  10   “discovered that the liquid nitrogen levels in a tank known as ‘Tank 4’ had dropped to an unsafe level

                                  11   for an undetermined period of time, destroying or jeopardizing the eggs and embryos stored in the

                                  12   tank, including those belonging to Plaintiffs.” (Id. at ¶ 6.) The at-issue tank was manufactured by
Northern District of California
 United States District Court




                                  13   Chart. (Id. at ¶ 8.)

                                  14           On March 11, 2018, Plaintiffs were notified via email of “‘a very unfortunate incident’ in

                                  15   which the storage tank containing Plaintiffs’ cryopreserved eggs and embryos ‘lost liquid nitrogen

                                  16   for a brief period of time,’ [and] that a ‘preliminary analysis’ suggested some of the eggs and

                                  17   embryos in the tank may have been destroyed.” (Id. at ¶ 7.) Following receipt of this email,

                                  18   Plaintiffs filed this putative class action, which was later consolidated with two other actions

                                  19   pending in the Northern District of California: Bauer, et al. v. Pacific Fertility Center, et al., No. 3:18-

                                  20   cv-01634 (N.D. Cal. filed Mar. 15, 2018) and A.B., et al. v. Pacific Fertility Center, et al., No. 3:18-

                                  21   cv-02298 (N.D. Cal. Filed April 17, 2018). (Dkt. No. 17.) These actions are now known as the In re:

                                  22   Pacific Fertility Litigation.

                                  23           Shortly after the actions were consolidated, Pacific Fertility filed a motion to compel

                                  24   arbitration in which Prelude and Chart filed separate joinders. (Dkt. Nos. 52, 56, 67.) The motions to

                                  25   compel arbitration first came before the Court for a hearing on November 9, 2018. At that hearing,

                                  26   Plaintiffs requested leave to amend their complaint to reflect information learned through discovery.

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         2
                                   1   The Court granted Plaintiffs’ request and ordered the parties to file supplemental briefing related to the

                                   2   motion to compel arbitration. (Dkt. No. 133.) Plaintiff’s FAC added Pacific MSO, Prelude’s

                                   3   subsidiary, as a defendant and pleads the following 11 claims for relief: (1) negligence and/or gross

                                   4   negligence as to Prelude and Pacific MSO; (2) negligent failure to recall as to Chart; (3) bailment as to

                                   5   Prelude and Pacific MSO; (4) premise liability as to Prelude and Pacific MSO; (5) violation of

                                   6   California’s Unfair Competition Law (UCL), Cal. Bus. & Prof. Code § 17200 et seq. as to all

                                   7   Defendants; (6) violation of California’s Consumer Legal Remedies Act (CLRA), Cal. Civ. Code §

                                   8   1750 et seq. as to Pacific Fertility, Prelude, and Pacific MSO; (7) fraudulent concealment as to Pacific

                                   9   Fertility, Prelude, and Pacific MSO; (8) strict products liability-failure to warn as to Chart; (9) strict

                                  10   products liability-manufacturing defect as to Chart; (10) strict products liability-design defect-

                                  11   consumer expectations test as to Chart; and (11) strict products liability-design defect-risk utility test

                                  12   as to Chart. (Dkt. No. 196.) The Court thereafter granted multiple extensions of the briefing schedule
Northern District of California
 United States District Court




                                  13   and ultimately, the motions to compel arbitration came before the Court for a second hearing on March

                                  14   12, 2019. (Dkt. Nos. 149, 162, 178.)

                                  15           On March 25, 2019, the Court issued its Order granting Pacific Fertility’s motion to compel

                                  16   arbitration, but denying Prelude, Pacific Fertility MSO, and Chart’s joinders, as well as their

                                  17   motions to stay proceedings pending arbitration of the claims against Pacific Fertility. (Dkt. No.

                                  18   192.) A month later, Prelude, Pacific Fertility MSO, and Chart filed notices of appeal and the

                                  19   underlying motions to stay pending appeal. (Dkt. Nos. 201, 202, 204, 208.) The following day,

                                  20   the parties appeared for a Further Case Management Conference where the Court set a briefing

                                  21   schedule on the motion to stay, and a schedule for the rest of the action with a deadline of January

                                  22   16, 2020 for hearing Plaintiffs’ class certification motion and a trial date of September 8, 2020.

                                  23   (Dkt. No. 206.) The Court also lifted the stay of discovery and is presently actively engaged in

                                  24   overseeing discovery.

                                  25                                            LEGAL STANDARD

                                  26           A district court’s order denying a motion to compel arbitration does not automatically

                                  27   result in a mandatory stay of proceedings pending appeal of that order. See Britton v. Co-op

                                  28   Banking Group, 916 F.2d 1405, 1412 (9th Cir. 1990). A stay pending appeal is a matter of
                                                                                             3
                                   1   judicial discretion, not of right. Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012) (citing Nken

                                   2   v. Holder, 556 U.S. 418, 433 (2009)). “The party requesting a stay bears the burden of showing

                                   3   that the circumstances justify an exercise of [the Court’s] discretion.” Nken, 556 U.S. at 433.

                                   4           In deciding whether to exercise that discretion, courts consider the following factors:
                                                      (1) whether the stay applicant has made a strong showing that he is
                                   5                  likely to succeed on the merits; (2) whether the applicant will be
                                                      irreparably injured absent a stay; (3) whether issuance of the stay will
                                   6                  substantially injure the other parties interested in the proceeding; and
                                                      (4) where the public interest lies.
                                   7
                                       Id. (citation omitted). In weighing these factors, courts apply a “sliding scale,” whereby the
                                   8
                                       elements of the test are balanced “so that a stronger showing of one element may offset a weaker
                                   9
                                       showing of another.” Leiva–Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011). In particular, a
                                  10
                                       moving party who under the first factor cannot satisfy a strong likelihood of success, must at
                                  11
                                       minimum show that its appeal presents “a substantial case on the merits.” Id. at 966.     Courts
                                  12
Northern District of California




                                       alternatively articulate this lesser threshold as whether “serious legal issues” are raised. See
 United States District Court




                                  13
                                       Abbassi v. INS, 143 F.3d 513, 514 (9th Cir. 1998). “[A] party satisfying this lower threshold
                                  14
                                       under the first Nken factor must [also] demonstrate that the balance of hardships under the second
                                  15
                                       and third factors tilts sharply in its favor.” Jimenez v. Menzies Aviation Inc, No. 15-CV-02392-
                                  16
                                       WHO, 2015 WL 5591722, at *2 (N.D. Cal. Sept. 23, 2015) (internal citation and quotation marks
                                  17
                                       omitted).
                                  18
                                                                                  DISCUSSION
                                  19
                                              Prelude and Chart advance similar arguments in favor of a stay.3 Both insist that their
                                  20
                                       appeals raise serious legal issues and that they would face irreparable harm if proceedings were to
                                  21
                                       continue in this Court while their appeals are heard.
                                  22
                                              A. Serious Legal Issues/ Substantial Case on the Merits
                                  23
                                              The first Nken factor requires the moving party to demonstrate either a “likelihood of
                                  24
                                       success on the merits” or “a substantial case on the merits” or that “serious legal questions are
                                  25
                                       raised.” Leiva-Perez, 640 F.3d at 968. Defendants here do not argue a likelihood of success on
                                  26
                                  27   3
                                        For the remainder of this order, Prelude and its subsidiary Pacific Fertility MSO are referred to
                                  28   collectively as Prelude and Defendants refers to Prelude, Pacific Fertility MSO, and Chart
                                       collectively.
                                                                                         4
                                   1   the merits and instead focus on whether their appeals present a substantial case on the merits or

                                   2   raise serious legal issues. The Ninth Circuit has not clearly defined these phrases. Courts,

                                   3   however, have found that the following constitute serious legal issues: issues of first impression

                                   4   within the Ninth Circuit, see Britton, 916 F.2d at 1412, questions of constitutionality, see Guifu Li

                                   5   v. A Perfect Franchise, Inc., No. 5:10-CV-01189-LHK, 2011 WL 2293221, at *3 (N.D. Cal. June

                                   6   8, 2011), splits in authority on important legal issues, see Pokorny v. Quixtar, Inc., No. 07–00201

                                   7   SC, 2008 WL 1787111 at *2 (N.D. Cal. Apr.17, 2008), and open questions as to whether a

                                   8   California Supreme Court case was preempted by the Federal Arbitration Act, see Blair v. Rent-A-

                                   9   Ctr., Inc., No. C 17-02335 WHA, 2018 WL 2234049, at *2 (N.D. Cal. May 16, 2018). See also

                                  10   Stiner v. Brookdale Senior Living, Inc., No. 17-CV-03962-HSG, – F.Supp.3d – 2019 WL

                                  11   2372324, at *3 (N.D. Cal. June 5, 2019) (finding that a substantial question is one which “raise[s]

                                  12   genuine matters of first impression with the Ninth Circuit, implicate[s] a constitutional question,
Northern District of California
 United States District Court




                                  13   or otherwise address[es] a pressing legal issue.”).

                                  14          Neither Prelude nor Chart argue that their appeals present an issue of first impression, a

                                  15   constitutional question, or seek to resolve a split of authority. Instead, they both dispute the

                                  16   Court’s application of well-settled California and Ninth Circuit law to the facts of this case. In

                                  17   particular, both Prelude and Chart insist that the Court erred in finding that they were not entitled

                                  18   to enforce the arbitration agreements Plaintiff signed with Pacific Fertility under a theory of

                                  19   equitable estoppel. However, as the Court discussed at length in its order, equitable estoppel is

                                  20   “narrowly confined” in the arbitration context. See Murphy v. DirecTV, Inc., 724 F.3d 1218, 1229

                                  21   (9th Cir. 2013) (“Because generally only signatories to an arbitration agreement are obligated to

                                  22   submit to binding arbitration, equitable estoppel of third parties in this context is narrowly

                                  23   confined.”). Neither of the circumstances set forth in Goldman v. KPMG LLP, 173 Cal. App. 4th

                                  24   209, 219, 221 (2009), are satisfied here because Plaintiffs’ claims against Prelude and Chart are

                                  25   not “founded in,” “intertwined with,” or “intimately connected to” the agreements they signed

                                  26   with Pacific Fertility which contain the arbitration agreements. Prelude also renews its argument

                                  27   that it is entitled to enforce the arbitration agreements as a third-party beneficiary based on its

                                  28   status as an assignee or as “designated staff.” The Court considered, and rejected, this argument in
                                                                                          5
                                   1   denying Prelude’s motion to compel arbitration.4 Finally, Chart insists that the Court’s denial of a

                                   2   stay of proceedings pending arbitration of the Pacific Fertility claims presents a serious legal issue

                                   3   reiterating the same arguments previously advanced.

                                   4          Defendants’ rehash of arguments the Court previously considered and rejected at length

                                   5   fails to raise a serious legal question; otherwise, every time a party disagreed with a court’s ruling,

                                   6   a serious question would exist. See Jimenez, 2015 WL 5591722, at *2 (“rais[ing] similar

                                   7   arguments to those made in its motion to compel arbitration” rather than any substantively new

                                   8   arguments fails to raise a serious legal issue for purposes of a stay pending appeal). Guifu, 2011

                                   9   WL 2293221, at *4 (finding that defendant failed to raise a serious legal question where its

                                  10   argument was not that the court applied the wrong test, but rather that the court misapplied the test

                                  11   that all the parties agreed was the proper test).

                                  12          Accordingly, neither Prelude nor Chart have shown that their appeals raise a substantial
Northern District of California
 United States District Court




                                  13   case on the merits or a serious legal issue. The first Nken factor thus weighs against a stay.

                                  14          B. Irreparable Harm and Balance of Hardships

                                  15          The moving party’s “burden with regard to irreparable harm is higher than it is on the

                                  16   likelihood of success prong, as she must show that an irreparable injury is the more probable or

                                  17   likely outcome.” Leiva-Perez, 640 F.3d at 968. As the Supreme Court has explained, the “key

                                  18   word in this consideration is irreparable. Mere injuries, however substantial, in terms of money,

                                  19   time and energy necessarily expended in the absence of a stay, are not enough.” Sampson v.

                                  20   Murray, 415 U.S. 61, 90 (1974).

                                  21          Here, Prelude and Chart insist that they will be irreparably harmed if proceedings continue

                                  22   while their appeals are heard. Prelude argues that if a stay is denied “they will irrevocably lose the

                                  23   chance to reap the advantages of arbitration” (Dkt. No. 203 at 20:19-20) and Chart insists that the

                                  24   potential advantages of arbitration will be lost should litigation continue pending appeal (Dkt. No.

                                  25   208 at 13:10-11). In making this argument, they rely on cases in which the appealing party had an

                                  26   arbitration agreement which the trial court had refused to enforce notwithstanding the presumption

                                  27
                                       4
                                  28     Prelude has abandoned its third theory for third-party beneficiary status—that it was a successor-
                                       in-interest.
                                                                                         6
                                   1   in favor of arbitration. These circumstances are not present here; rather, the Court rejected

                                   2   Defendants’ attempt to take advantage of an arbitration agreement to which they are not parties.

                                   3   There is no presumption in favor of arbitration in this context. See Rajagopalan v. Noteworld,

                                   4   LLC, 718 F.3d 844, 847 (9th Cir. 2013) (explaining that the liberal federal policy regarding scope

                                   5   of arbitration does not apply to the question “whether a particular party is bound by the arbitration

                                   6   agreement”). Further, the burden to establish that arbitration is proper under such circumstances

                                   7   is firmly on the non-signatory—Defendants; Plaintiffs do not bear the burden to show that

                                   8   arbitration is not required. See In re Carrier IQ, Inc. Consumer Privacy Litig., No. C-12-MD-

                                   9   2330 EMC, 2014 WL 1338474, at *4 (N.D. Cal. Mar. 28, 2014) (“Defendants have the burden of

                                  10   establishing equitable estoppel.”); Crestline Mobile Homes Mfg. Co. v. Pac. Fin. Corp., 54 Cal.2d

                                  11   773, 778 (1960) (stating that under California law the party relying on equitable estoppel has the

                                  12   burden to show it applies); Jones v. Jacobson, 195 Cal. App. 4th 1, 15 (2011), as modified (June 1,
Northern District of California
 United States District Court




                                  13   2011) (“[W]hen a nonsignatory seeks to enforce an arbitration agreement/provision against a

                                  14   signatory . . . the nonsignatory bears the burden to establish he or she is a party to the arbitration

                                  15   agreement/provision covering the dispute.” (emphasis removed)).

                                  16          The cases Defendants rely on are thus inapposite. In Wuest v. Comcast Cable Commc'ns

                                  17   Mgmt., LLC, No. 17-CV-04063-JSW, 2017 WL 5569819, at *1 (N.D. Cal. Nov. 20, 2017), the

                                  18   court granted a stay after denying the defendant’s motion to compel arbitration pursuant to its own

                                  19   arbitration agreement. The court’s reasoning that there was irreparable harm where “a party is

                                  20   denied the opportunity to arbitrate and is required to incur the expense and delay of trial before

                                  21   being able to appeal, ‘the advantages of arbitration—speed and economy—are lost forever’” does

                                  22   not apply here where neither Prelude nor Chart are parties to the arbitration agreement. See

                                  23   Wuest, 2017 WL 5569819, at *1 (citing Alascom, Inc. v. ITT North Elec. Co., 727 F.2d 1419, 1422

                                  24   (9th Cir. 1984); see also Zaborowski v. MHN Gov’t Servs., Inc., No. C 12-05109 SI, 2013 WL

                                  25   1832638, at *2 (N.D. Cal. May 1, 2013) (granting a stay pending appeal of the court’s order

                                  26   denying defendants’ motion to compel arbitration under its own arbitration agreement).5 Prelude

                                  27
                                       5
                                  28     Further, Alascom, on which both Wuest and Zaborowski relied, dealt with whether an order
                                       staying arbitration may be appealed and not a request to stay proceedings pending appeal.
                                                                                        7
                                   1   and Chart cannot argue that they are not getting the benefit of the bargained for exchange—there

                                   2   was no bargain, no exchange. Indeed, Prelude had no relationship with Pacific Fertility at the time

                                   3   Plaintiffs entered into the arbitration agreements with Pacific Fertility.

                                   4          Further, in Britton, the Ninth Circuit rejected the notion of an automatic stay pending

                                   5   appeal of the denial of a motion to compel arbitration. See Britton v. Co-op Banking Grp., 916

                                   6   F.2d 1405, 1412 (9th Cir. 1990) (rejecting the suggestion that an appeal regarding arbitrability

                                   7   could always put a case on hold because it “would allow a defendant to stall a trial simply by

                                   8   bringing a frivolous motion to compel arbitration.”); see also Monsanto v. DWW Partners, LLP,

                                   9   No. CV–09–01788–PHX–FJM, 2010 WL 1904274, at *1 (D. Ariz. May 10, 2010) (“Britton does

                                  10   not hold that the general standard for a stay pending appeal is inapplicable in the context of

                                  11   arbitration” and applying the four-factor test set forth in Hilton and Nken).

                                  12          Defendants must show some particular harm to them if a stay is not granted. In
Northern District of California
 United States District Court




                                  13   considering the irreparable harm factor in the context of a motion for a stay of removal in an

                                  14   immigration case, the Ninth Circuit in Leiva-Perez held that the “noncitizen must show that there

                                  15   is a reason specific to his or her case, as opposed to a reason that would apply equally well to all

                                  16   aliens and all cases, that removal would inflict irreparable harm.” Id. at 640 F.3d at 969 (emphasis

                                  17   added). So too here. Defendants cannot just rely on the costs of litigation and expenditure of

                                  18   resources—these exist in every interlocutory appeal. See Mohamed v. Uber Techs., et al, 115 F.

                                  19   Supp. 3d 1024, 1032–33 (N.D. Cal. 2015) (noting that “nearly all courts have concluded that

                                  20   incurring litigation expenses does not amount to an irreparable harm” and collecting cases re:

                                  21   same). Further, the discovery underway now will be necessary for arbitration as well and are thus

                                  22   not lost expenditures regardless of what happens on appeal.

                                  23          In contrast, Plaintiffs face real harm absent a stay. Unlike Defendants, the harm to

                                  24   Plaintiffs is not economic—it is time and information. Information regarding the viability of their

                                  25   eggs and embryos and a finite period of time in which they can make reproductive related

                                  26
                                  27
                                       Alascom, 727 F.2d at 1422 (holding that an order staying arbitration is appealable, because
                                  28   otherwise “one party is deprived of the inexpensive and expeditious means by which the parties
                                       had agreed to resolve their disputes.”).
                                                                                        8
                                   1   decisions based on that information. Defendants hold that information and a delay of proceedings

                                   2   here while the Ninth Circuit considers their appeals will harm Plaintiffs’ ability to make these

                                   3   decisions.

                                   4          Defendants have thus failed to show that “irreparable injury is the more probable or likely

                                   5   outcome” if proceedings are not stayed pending appeal and the balance of hardships tips sharply in

                                   6   Plaintiffs’ favor. See Leiva-Perez v. Holder, 640 F.3d 962, 968 (9th Cir. 2011). The second and

                                   7   third Nken factors therefore weigh against as stay as well.

                                   8          C. The Public Interest

                                   9          The first two factors in the traditional stay test are the most important. Indeed, a court

                                  10   need not consider the remaining factors unless it concludes that the moving party has made an

                                  11   adequate showing on the first two. See Nken, 556 U.S. at 435 (“Once an applicant satisfies the first

                                  12   two factors, the traditional stay inquiry calls for assessing the harm to the opposing party and
Northern District of California
 United States District Court




                                  13   weighing the public interest.”); Mount Graham Coalition v. Thomas, 89 F.3d 554, 558 (9th Cir.

                                  14   1996) (declining to continue analysis where moving party failed to satisfy first factor’s threshold

                                  15   requirement). Because neither Prelude nor Chart have met the first three Nken factors, the Court

                                  16   need not go on to consider the public interest.

                                  17                                             CONCLUSION

                                  18          For the reasons stated above, Defendants’ motions for stay pending appeal are DENIED.

                                  19   (Dkt. Nos. 203 & 208.)

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 27, 2019

                                  22
                                                                                                     JACQUELINE SCOTT CORLEY
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
